 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SAMNANG SOK,                                     CASE NO. C18-1089 MJP

11                                 Petitioner,               ORDER GRANTING JOINT
                                                             STIPULATION TO ALLOW
12                  v.                                       PETITIONER TO FILE AN
                                                             AMENDED COMPLAINT AND
13          KIRSTJEN M. NELSEN, et. al.,                     SET A BRIEFING SCHEDULE

14                                 Respondents.

15

16                                       JOINT STIPULATION

17          WHEREAS on October 2, 2018, the parties informed the Court that U.S. Citizenship and

18   Immigration Services (“USCIS”) was taking action on Petitioner’s pending Petition for Alien

19   Relative (I-130) and had issued a Request for Evidence on Remand to Petitioner. Dkt. No. 8. The

20   parties requested that the Court hold this case in abeyance for 120 days to give Petitioner time to

21   respond and to allow USCIS to review Petitioner’s response. Id.

22          WHEREAS on January 30, 2019, the parties informed the Court that Petitioner mailed a

23   response to the Request for Evidence on Remand on December 22, 2018, which was received by

24

     ORDER GRANTING JOINT STIPULATION TO ALLOW PLAINTIFF TO FILE AN AMENDED COMPLAINT
     AND SET A BRIEFING SCHEDULE - 1
 1   USCIS on December 31, 2018, and that USCIS was currently reviewing the response and needed

 2   additional time to issue a decision on the I-130 petition. Dkt. No. 12.

 3             WHEREAS on February 13, 2019, the parties informed the Court that USCIS had denied

 4   Petitioner’s pending Petition for Alien Relative (I-130), and Petitioner had appealed the denial to

 5   the Board of Immigration Appeals (“BIA”), which needed additional time to issue decision. Dkt.

 6   No. 14.

 7             WHEREAS the parties have met and conferred, and Petitioner no longer wishes to hold

 8   this matter in abeyance pending Agency action. Petitioner has been unable to resolve pending

 9   issues with the Department of Homeland Security.

10             WHEREAS the parties have agreed that Petitioner may file an amended complaint on or

11   before August 30, 2019, solely to address additional facts regarding Petitioner’s mandamus claim

12   seeking to compel the adjudication of her Petition for Alien Relative (I-130) and request for

13   attorneys’ fees.

14             WHEREAS the parties agree that Petitioner’s claims can likely be decided on cross

15   motions for summary judgment. The parties request that the Court order a briefing schedule

16   where Petitioner files his motion for summary judgment on or before September 14, 2019,

17   Respondents file their opposition and cross motion for summary judgment on or before October

18   11, 2019, and Petitioner may file a reply on or before October 25, 2019.

19             WHEREAS the parties STIPULATE AND AGREE, AND JOINTLY REQUEST that the

20   Court continue enter the following Order:

21                1. Petitioner may file an amended complaint on or before August 30, 2019, solely to

22                    address Petitioner’s claim for mandamus regarding the adjudication of his Petition

23                    for Alien Relative (I-130) and attorneys’ fees.

24

     ORDER GRANTING JOINT STIPULATION TO ALLOW PLAINTIFF TO FILE AN AMENDED COMPLAINT
     AND SET A BRIEFING SCHEDULE - 2
 1            2. Petitioner shall file a motion for summary judgment on or before September14,

 2                 2019.

 3            3. Respondents shall file an opposition and cross motion for summary judgment on

 4                 or before October 11, 2019.

 5            4. Petitioner may file a reply on or before October 25, 2019.

 6            5.

 7                                               ORDER

 8         It is so ORDERED.

 9

10         The clerk is ordered to provide copies of this order to all counsel.

11         Dated August 13, 2019.

12

13

14
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING JOINT STIPULATION TO ALLOW PLAINTIFF TO FILE AN AMENDED COMPLAINT
     AND SET A BRIEFING SCHEDULE - 3
